865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph Marion HEAD, Jr., Plaintiff-Appellant.
No. 88-7568.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 27, 1988.Decided:  Dec. 9, 1988.

Joseph Marion Head, Jr., appellant pro se.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief is without merit.  Accordingly, we affirm on the reasoning of the district court.  In re Head, C/A No. 88-46-SH (W.D.N.C. Feb. 19, 1988).


2
We dispense with oral argument because this appeal is frivolous.


3
AFFIRMED.